DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-6), claims 1-10, is acknowledged.  Election was made without traverse in the reply filed 12 October 2022.  Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Allowable Subject Matter
Claim 10 is allowed (subject to the claim objections for minor informalities, see below).
Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner respectfully notes that while claims 3, 4, 9, and 10 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, substantive amendments to the claims, other than to address the claim objections detailed below (e.g. to broaden the scope of independent claims 1 and/or 10) may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The closest pieces of prior art are US Pub No. 2020/0390177 Garmon, US Pub No. 2020/0187579 Babalola, and USPN 11,259,579 Powell  The claims are distinguished from Garmon, Babalola, and Powell at least because none of those references, alone or in combination, teach, suggest, or disclose a face covering hat assembly comprising a flap forming a bowl, a bottom edge of the flap being coupled to a perimeter edge of a head portion at an attachment point extending partially around each of said perimeter edge and said bottom edge, said attachment point being positioned on an opposite side of said perimeter edge with respect to a brim, as required by the claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Drawings
The drawings are objected to because reference numeral 38 in Figure 3 lacks a lead line.  
The drawings are objected to because reference numeral 72 is used twice in Figure 7.  
The drawings are objected to because upon information and belief, reference numeral 26 in Figure 8 should be reference numeral 86.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “user’s face” and “bottom surface” (see pg. 5, line 24 and pg. 6, line 25, respectively).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 14-16 recite the limitation “said mask being storable between said flap and said head portion of said hat when said mask in not being worn.”  However, for further clarity, claim 1 should be amended to recite, for example, “said mask being storable between said flap and said head portion of said hat when said mask in not being worn on the user’s face.”
Claim 10 is objected to because of the following informalities:  Claim 10, lines 34-36 recite the limitation “said mask being storable between said flap and said head portion of said hat when said mask in not being worn.”  However, for further clarity, claim 1 should be amended to recite, for example, “said mask being storable between said flap and said head portion of said hat when said mask in not being worn on the user’s face.”
Claim 10 is objected to because of the following informalities:  Claim 10, line 42 recites the term “intersecting,” where upon information and belief Applicant intended the term “intersection.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2020/0390177 Garmon in view of US Pub No. 2020/0187579 Babalola.
To claim 1, Garmon discloses a face covering hat assembly (200) for removably attaching a facemask (202) (see Figures 4-7; paras. 0026-0027) to a hat for inhibiting transmission of infectious diseases, said assembly comprising:
a hat being configured to be worn on a user's head (see especially Figures 4-5), said hat having a head portion and a brim being coupled to said head portion wherein said head portion is configured to cover the user's head having said brim portion extending forwardly from the user's head when said hat is worn (see especially Figures 4-5).
a mask (202) being configured to be worn on a user's face such that said mask covers the user's mouth and the user's nose (see especially Figures 4-5), said mask being comprised of an air permeable material wherein said mask is configured to facilitate the user to breathe with said mask is being worn (see especially Figures 4-5),;
a pair of first straps (204), each of said first straps being coupled to and extending away from said mask, each of said first straps being releasably matable to said hat when said hat is being worn wherein said mask is configured to be retained on the user's face (see especially Figures 4-5); and
a pair of second straps (203), each of said second straps being coupled to and extending away from said mask wherein each of said second straps is configured to extend around then user's neck when said mask is worn, each of said second straps being matable to each other having said pair of second straps forming a closed loop with said mask (see Figures 4-7).
Garmon does not disclose an assembly wherein said hat has a flap being coupled to said head portion, said flap being positionable in a covering position having said flap covering said head portion, said flap being positionable in an exposing position having said head portion being exposed, said mask being storable between said flap and said head portion of said hat when said mask in not being worn on the user’s face.
However, Babalola teaches a face covering hat assembly for removably attaching a facemask (110) to a hat (100) (see all Figures; paras. 0027-0040) wherein the hat has a flap (116) being coupled to a head portion, said flap being positionable in a covering position having said flap covering said head portion, said flap being positionable in an exposing position having said head portion being exposed, (see especially Figures 2-3; para. 0032).
Garmon and Babalola teach analogous inventions in the field of face covering hat assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garmon to include the flap assembly as taught by Babalola because Babalola teaches that this configuration is known in the art and allows for a selectably blockable venting assembly (para. 0032).  As such, when in combination, the teachings of Garmon and Babalola would have made obvious to one of ordinary skill in the art said mask being storable between said flap and said head portion of said hat when said mask in not being worn on the user’s face because the area between the head portion and the flap would provide a secure location to store the facemask when not being worn on the user’s face.
Examiner further respectfully notes that although in some configurations Garmon teaches a single second stap, it would have been obvious to one of ordinary skill in the art to configure the assembly of Garmon to have two second straps since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04).

To claim 2, the modified invention of Garmon (i.e. Garmon in view of Babalola, as detailed above) further teaches an assembly wherein said head portion has a top surface and a perimeter edge, said top surface being concavely arcuate with respect to said perimeter edge such that said head portion forms a bowl wherein said head portion is configured to fit over the user's head, said brim having a rear edge, said rear edge being coupled to said perimeter edge having said brim extending forwardly from said head portion (see Figures 4-7 of Garmon and all Figures of Babalola).

To claim 5, the modified invention of Garmon (i.e. Garmon in view of Babalola, as detailed above) further teaches an assembly, wherein:  said mask has an upper edge, a lower edge, a first lateral edge and a second lateral edge; and each of said first straps is positioned at an intersection between said upper edge and a respective one of said first lateral edge and said second lateral edge of said mask, each of said first straps having a distal end with respect to said mask and a first surface (see Figures 4-7 of Garmon).

To claim 6, the modified invention of Garmon (i.e. Garmon in view of Babalola, as detailed above) further teaches an assembly a pair of first fasteners, each of said first fasteners being coupled to said flap portion of said hat; and a pair of second fasteners, each of said second fasteners being coupled to said first surface of a respective one of said first straps, each of said second fasteners being positioned adjacent to said distal end of said respective first strap, each of said second fasteners releasably engaging a respective one of said first fasteners on said flap portion of said hat wherein each of said first straps is configured to angle upwardly along a respective side of said user face (see Figures 4-7 of Garmon; inasmuch as currently claimed, a sewn stitch is considered a “fastener”).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garmon in view of Babalola (as applied to claim 1, above) in view of USPN 11,259,579 Powell.
To claim 7, the modified invention of Garmon (i.e. Garmon in view of Babalola, as detailed above) further teaches an assembly, wherein:  said mask has an upper edge, a lower edge, a first lateral edge and a second lateral edge (see Figures 4-7 of Garmon).
The modified invention of Garmon does not expressly teach an assembly wherein each of said second straps is positioned at an intersection between said lower edge and a respective one of said first lateral edge and said second lateral edge of said mask, each of said second straps having a distal end with respect to said mask.
However, Powell teaches a face covering hat assembly (100) for removably attaching a facemask (104) to a hat (102) (see Figure 1; col. 4, lines 24-62) wherein each of said second straps is positioned at an intersection between said lower edge and a respective one of said first lateral edge and said second lateral edge of said mask, each of said second straps having a distal end with respect to said mask (see Figure 1).
The modified invention of Garmon and Powell teach analogous inventions in the field of face covering hat assemblies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified assembly of Garmon such that each of said second straps is positioned at an intersection between said lower edge and a respective one of said first lateral edge and said second lateral edge of said mask, each of said second straps having a distal end with respect to said mask as taught by Powell because Powell teaches that this configuration is known in the art and desirable due to its compatibility with goggles (col. 4, lines 39-53).  Examiner further respectfully notes that Applicant has not disclosed any criticality for this particular configuration.

To claim 8, the modified invention of Garmon (i.e. Garmon in view of Babalola and Powell, as detailed above) further teaches an assembly further comprising a button (106 of Powell) being coupled to said distal end of a respective one of said second straps (see Figure 1 of Powell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732